Citation Nr: 1203930	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  06-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a lumbar spine disorder.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO reopened the Veteran's claim for service connection for a back condition and denied the claim on its merits.

In June 2010, the Board also reopened the Veteran's claim for service connection for a back disorder, but remanded the merits of the claim for further development.  That development has been completed, and the case has since been returned to the Board for appellate review.

The Veteran had originally requested a hearing before the Board; however, he subsequently withdrew his request in April 2009.  See 38 C.F.R § 20.202 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Subsequent to the issuance of the April 2011 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claim on appeal.  This evidence was accompanied by a waiver of the RO's initial consideration.  Therefore, the Board will proceed with adjudication of the claim. See 38 C.F.R.      § 20.1304 (2011). 


FINDING OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been show to have a lumbar spine disorder that manifested in service or within one year thereafter or that is related to his military service.  


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in active service, nor may arthritis be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court of Appeals for Veterans Claims has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice in a June 2010 letter in connection with his claim for service connection for a low back disability.  The letter provided notice as to what evidence was required to substantiate the claim.  The letter also informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  In addition, the June 2010 letter explained how disability ratings and effective dates are determined.

The Board does acknowledge that the June 2010 letter was sent to the Veteran after the initial decision on his claim.  However, the timing deficiency was cured by the readjudication of the claim for service connection in the April 2011 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the Veteran's service treatment records, VA treatment records, various private treatment records, and VA examination reports.  The Veteran has been afforded a VA examination, and as discussed below, a sufficient medical opinion has been obtained.

An April 2011 Memorandum detailed the efforts taken by the VA to obtain the Veteran's VA treatment records dated between December 1969 and December 1975, as identified by the Veteran, and found that further efforts to obtain these documents would be futile.

In a June 2005 notice of disagreement, the Veteran also wrote that he was treated for his back condition at a private facility in the 1970s and 1980s that was now closed and that he did not know where to obtain these treatment records.  The Veteran has not completed additional authorization forms to allow VA to obtain these, or any other, private treatment records.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).   Hence, the Board has no alternative but to adjudicate the Veteran's claim on the basis of the current record. 

In addition, the Board's June 2010 remand instructed the agency of original jurisdiction to provide corrective VCAA notice to the Veteran and to obtain the Veteran's identified treatment records from the VA facility in Asheville dated between 1969 and 1975.  A VA examination was then to be conducted to determine the etiology of the Veteran's claimed lumbar spine disorder.  Corrective VCAA notice was provided in June 2010 and, as described above, efforts were made to obtain the identified VA treatment records.  A VA orthopedic opinion was also obtained in July 2011.  Therefore, the Board concludes that there has been substantial compliance with the terms of its previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

There is no indication that there is any other additional, relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board concludes that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim. 


Factual Background

The Veteran's service treatment records include an August 1966 service entrance examination report that was negative for any relevant abnormalities.  The Veteran also denied having a medical history of arthritis at that time.  In August 1968, the Veteran did complain of back pain and coccyx pain while sitting.  He also reported being in an automobile accident a few days prior to a December 1968 visit and complained of a headache but no other "problems."  A November 1969 service discharge examination was negative for any relevant abnormalities.  The remaining service treatment records were negative for any complaints, treatment, or diagnoses pertinent to a lumbar spine disorder.

VA examinations conducted in July 1976 were negative for complaints, findings, or diagnoses related to any lumbar spine disorder.

A May 1984 private treatment note reflected the Veteran's reports of lower back "problems."  A June 1984 private lumbar x-ray found the intervertebral disc spaces to be relatively well maintained without fractures or significant bony abnormalities detected.

A June 1984 private emergency room treatment note indicated that the Veteran had been involved in a motor vehicle accident and complained of lower back pain that radiated into his left leg.  An accompanying lumbar x-ray found the intervertebral disc spaces to be relatively well maintained with no bony abnormalities detected.  The final diagnosis was muscle strain, possible sciatica.

During a May 1986 VA neurologic examination, the Veteran complained of continuous lower back pain that radiated into his right lower extremity.  He reported being involved in a low speed, single car motor vehicle accident in 1966 that resulted in a back injury.  He stated that he has had intermittent right lower back pain since that time, which caused a sensation in the right leg and a numb feeling in the toes.  A physical examination was negative for kyphoscoliosis or paraspinous muscle tenderness or spasms, but revealed some mild hypertrophy of the left paraspinous musculature in comparison with the right.  Following this examination, the examiner assessed him as having low back pain with no objective evidence of root involvement.

A July 1991 private treatment note reflected the Veteran's reports of sustaining a right lower back injury at a worksite after planting his foot and twisting.  He denied having any prior back injuries.  An assessment of a para-vertebral muscle strain and pain was made.  An accompanying lumbar spine x-ray revealed normal curvature and alignment without fracture, subluxation, disc space narrowing, or significant arthritic change.

A second July 1991 private treatment note indicated that the Veteran had complaints of low back pain in the past, but "never to this extent."  An assessment of an acute low back strain with possible nerve root impairment was made.

In a September 1991 statement, the Veteran wrote that his back had given him trouble throughout the years.  He stated that he had used aspirin and other over-the-counter medications to treat this condition.  He also indicated that he was currently not working due to a back injury.

A July 1992 private rehabilitation initial evaluation reflected the Veteran's reports of initially injuring his back in July 1991 after falling at work.  He indicated that he sustained a second injury after falling down a rock face and had a third episode of pain while probing into the ground with an iron probe.  Following a physical examination, the provider opined that the Veteran was one-year post initial injury to the lumbar area with two reported work-related re-injuries since that time.

A December 2004 statement from Dr. H. L. (initials used to protect the Veteran's privacy) indicated that he had treated the Veteran for complaints of lower back pain.  The Veteran had been diagnosed with sciatica secondary to piriformis syndrome with post-traumatic arthritis of the lumbar spine and had been involved in a motor vehicle accident in 1968.  He stated that it was more likely than not that the Veteran's current back problem was related to the injury he sustained in the military.

An April 2005 VA orthopedic examiner documented the Veteran's reports of lower back and right leg pain that had been constant since 1968.  A physical examination revealed no complaints of radiating pain on movement or muscle spasms.  An accompanying lumbar x-ray revealed degenerative arthritis and degenerative facet arthropathy at L5-S1.  Following this examination, a diagnosis of degenerative facet arthropathy of L5-S1 was made.  The examiner opined that the Veteran's present condition was less likely as not caused by or a result of the in-service motor vehicle accident because there was evidence explaining this non-relationship.  The "original" service-connected condition took place at an unknown time and took place from a graduate degenerative change over a period of time.

A May 2005 statement from D. S. indicated that he had supervised the Veteran in a county department from 1975 to late 1983.  The Veteran had informed the author that he had sustained a lower back condition due to an in-service motor vehicle accident.  The author recalled that the Veteran would take off time from work due to medical appointments for his back condition, and it was the author who had signed the Veteran's sick slips.

In a June 2005 notice of disagreement, the Veteran wrote that that he just lived with his back pain and self-treated because he could not afford doctor visits while attending school after service.  He indicated that he began receiving treatment at a private facility, which was now closed, in the 1970s and 1980s and later received treatment at a private rehabilitation facility.

An October 2005 VA treatment note indicated that the Veteran had suffered from chronic low back pain since a motor vehicle accident in 2003.

In a May 2006 substantive appeal, the Veteran wrote that he did not complain of lower back pain after August 1968 as he felt he would be given a "hard time."  He claimed that the subsequent accidents in 1991 and 1992 occurred as a result of his back "going out on him."

 A July 2010 statement from E. C. indicated that he has known the Veteran for 46 years and that they had served together in Vietnam.  The author recalled that the Veteran had sustained a lower back injury in early 1968 after falling from a rope ladder when getting into a boat from a naval ship.  He was given some medication for the pain and it took him six weeks to regain his strength.

A November 2010 VA examiner noted that the Veteran's claims file was reviewed.  He observed that the Veteran's service treatment records had included documentation of back pain, but also noted that there were multiple visits following that episode that made no mention of back pain, including his service discharge examination.  The examiner further observed that the Veteran filed two VA claims that did not mention back pain prior to filing his first VA claim for back pain.  He stated that he concurred with the previous examiners who failed to find a nexus between the Veteran's current lumbar spine disorder and his two visits for pain in the coccyx area in August 1968.  Therefore, he opined that it was less likely than not that the Veteran's current back pain was related to service.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lumbar spine disorder.  The Veteran did complain of back pain in August 1968 during his military service.  However, the remainder of his service treatment records are negative for any complaints, treatment, or diagnosis of a spine disorder.   Significantly, his November 1969 separation examination found his spine to be normal.  Moreover, the Veteran did not seek treatment immediately following his separation from service or for many years thereafter.  Thus, to the extent the Veteran had any symptomatology in service, such symptomatology would appear to have been acute and transitory and to have resolved prior to his separation.  Therefore, the Board finds that a lumbar spine disorder did not manifest during service or for many years thereafter. 

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a lumbar spine disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81   (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

The Board does acknowledge the Veteran's lay statements indicating that he has had back problems since his military service.  The Board notes that the Veteran is competent to report his experience and symptoms since service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992);Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has experienced back symptoms since his period of service. However, his allegations are inconsistent with the contemporaneous record.  As discussed above, the Veteran's separation examination found his spine to be normal, and thus, there is affirmative evidence actually showing that the Veteran did not have any lumbar spine disorder at the time of his separation.  

In addition, the Veteran did not seek treatment for his back for many years following his period of service.  As such, the Veteran's claims that he has had a lumbar spine disorder since his military service are not supported by the contemporaneous evidence of record.  The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  Contemporaneous evidence has greater probative value than history as reported by the Veteran. See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's statements).  

Moreover, the Veteran had provided inconsistent statements regarding the onset of his back problems.  In this regard, a July 1991 private treatment note indicates that the Veteran injured his back at a worksite, and he specifically denied having any prior back injuries.  A July 1992private rehabilitation report also documented the Veteran's report initially injuring his back in July 1991 after falling at work.  It was noted that he had had two subsequent injuries since that time.  In addition, an October 2005 VA treatment noted indicated that the Veteran had had chronic low back pain since a motor vehicle accident in 2003.  Such statements directly contradict the Veteran's allegation that he developed a lumbar spine disorder in service and has had continuity of symptomatology since service.  As such, the Veteran's own statements are inconsistent. 

In summary, the contemporaneous evidence shows that the Veteran's spine was normal at the time of his separation, and there is no post-service medical evidence documenting any problems for many years thereafter.  The Veteran has also provided inconsistent statements regarding the onset and course of his lumbar spine disorder.  Therefore, the Board finds that the Veteran's reported history is not credible. 

The Board also notes that that the July 2010 statement from E. C. described an injury that the Veteran sustained in Vietnam, but the Veteran has consistently alleged sustaining a lumbar spine injury as result of an in-service motor vehicle accident.  Moreover, the May 2005 statement from D. S. describes a continuity of symptomatology beginning in 1975, which would have been more than six years after the Veteran's military service.  Therefore, the Board finds this statement to have little probative value.

Based on the foregoing, the Board concludes that the more probative, competent, and credible evidence does not establish a chronic disability resulting from the Veteran's military service or a continuity of symptomatology after service.   

In addition to the lack of evidence showing that a lumbar spine disorder manifested during service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's active service.  As noted above, the April 2005 VA examiner opined that the Veteran's present condition was less likely as not caused by or a result of the in-service motor vehicle accident.  

Significantly, the November 2010 VA examiner also stated that it was less likely than not that the Veteran's current back pain was related to service.  In so doing, he addressed the Veteran's service treatment records, including his complaint of back pain and subsequent separation examination.  He also noted that the Veteran had never mentioned back pain in two his prior claims for VA benefits. 

The Board does acknowledge Dr. H.L.'s statement in December 2004 indicating that it was more likely than not that the Veteran's current back problem was related to the injury he sustained in the military.

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 332 (1995). 

After weighing the medical evidence, the Board finds the November 2010 VA examiner's opinion to be most probative.   There is no indication that Dr. H.L. reviewed the Veteran's claims file.  Moreover, he relied upon the Veteran's own reported history regarding the onset and course of the disorder, which the Board has found to be not credible.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court pointed out that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran. See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).   Indeed, Dr. H.L. did not discuss or account for other relevant facts, such as the normal separation examination, the years-long evidentiary gap between the Veteran's separation from service and his first complaints regarding his back, and the intercurrent injuries. 

In contrast, the November 2010 VA examiner offered his opinion based on a thorough and detailed review of all of the evidence, including the Veteran's service treatment records and post-service treatment records, and he offered a thorough rationale for the opinion reached that is clearly supported by the evidence of record.  Indeed, the examiner specifically discussed the Veteran's assertions, as well as the normal separation examination and the lack of documentation of a lumbar spine disorder for many decades thereafter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment). 

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinion of the November 2010 VA examiner who had the benefit and review of all pertinent medical records and who provided a rationale supported by the record.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder. 

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a lumbar spine disorder is not warranted. 



ORDER

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


